UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-163579 ATTUNE RTD (Exact name of registrant as specified in its charter) Nevada 32-0212241 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3700 E. Tachevah Dr., #B117 Palm Springs, California 92262 (Address of principal executive offices, zip code) (760) 323-0233 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 13, 2011, there were 43,838,521 shares of Class A common stock, $0.0166 par value per share, outstanding; and 1,000,000 shares of Class B preferred cumulative participating super voting stock, $0.0166 par value per share, outstanding. -1- ATTUNE RTD (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2011 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010. 4 Statements of Operations for the three ended June 30, 2011 and 2010, and the period from July 14, 2007 (Inception) to June 30, 2011 (unaudited). 5 Statements of Cash Flows for the three months ended June 30, 2011 and 2010, and the period from July 14, 2007 (Inception) through June 30, 2011 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4T. Controls and Procedures. 11 Part II. Other Information Item 1. Legal Proceedings. 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. (Removed and Reserved). 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 Signatures 12 -2- CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Attune RTD, a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: our ability to generate meaningful revenues, whether our products will ever be sold on a mass market commercial basis, our ability to protect our intellectual property, the Company’s need for and ability to obtain additional financing, the exercise of the approximately 94.2% control the Company’s officers and directors collectively hold of the Company’s voting securities, other factors over which we have little or no control, and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. -3- PART I. FINANCIAL INFORMATION ITEM1.CONDENSED FINANCIAL STATEMENTS. TABLE OF CONTENTS Page Condensed Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Statements of Operations for the three and six months ended June 30, 2011 and 2010 and the period from July 14, 2007 (Inception of Development Stage) to June 30, 2010 (Unaudited) F-3 Condensed Statements of Cash Flows for the six months ended June 30, 2011 and 2010 and the period from July 14, 2007 (Inception of Development Stage) to June 30, 2011 (Unaudited) F-4 Notes to Unaudited Condensed Financial Statements F-5 -4- Attune RTD (a development stage company) Condensed Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses - Total Current Assets Property and Equipment, net Other Assets Software License, net of amortization - Deferred Patent Costs Capitalized Trademarks Security Deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Accrued Salaries Accrued Expenses Liability to Guarantee Equity Value Capital lease obligation Current Portion of Long Term Debt - Total Current Liabilities Long Term Liabilities Long-term debt - less current portion - Total Liabilities Commitments and Contingencies (See Note 7) Stockholders' Equity (Deficit) Class B Participating Cumulative Preferred Super voting Stock, $0.0166 par value; 1,000,000 shares authorized; 1,000,000 issued and outstanding at June 30, 2011 and December 31, 2010, respectively Class A Common Stock, $0.0166 par value; 59,000,000 shares authorized; 31,517,271 and 24,519,509 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional Paid-in Capital Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ -5- Attune RTD (a development stage company) Condensed Statements of Operations Period from July 14, 2007 Three Months Ended Six Months Ended (Inception of Development Stage) June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 to June 30, 2011 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $
